Citation Nr: 1042965	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-09 939	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service with the U. S. Army from 
December 1968 to July 1971 and in the U. S. Air Force from August 
1973 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2004 and October 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In that July 2004 decision, the RO, in pertinent part, denied 
service connection for bilateral (i.e., right and left ear) 
hearing loss.  The Veteran submitted a notice of disagreement 
(NOD) in September 2004 to initiate a timely appeal, 
after receipt of which the RO sent him a statement of the case 
(SOC) in July 2005.  He did not then file a timely substantive 
appeal (VA Form 9/equivalent statement) to perfect his appeal to 
the Board.  38 C.F.R. § 20.200.  However, in a report of contact 
(VA Form 119) dated in February 2007, it was indicated that he 
had not received the SOC.  This same form notes the SOC had been 
"filed down" and the appeal resultantly "reactivated."  A 
supplemental SOC (SSOC) therefore was mailed to the Veteran in 
October 2007, and the very next month he continued to note his 
disagreement with the denial of his claim for bilateral hearing 
loss.  This additional statement was tantamount to the required 
substantive appeal to perfect his appeal of this claim to the 
Board.  38 C.F.R. §§ 20.300, 20.302, etc.

Regardless, the RO certified this hearing loss claim as being on 
appeal to the Board and the Veteran's representative since has 
submitted argument to the Board concerning this claim.  The 
Veteran also has had a hearing at the RO before the Board (Travel 
Board hearing) in August 2010 to present still additional 
argument concerning this claim.  So in this circumstance, the 
Board has the discretionary authority to hear the appeal, even 
absent the submission of a timely substantive appeal (VA Form 9 
or equivalent statement).  See Percy v. Shinseki, 23 Vet App. 37 
(2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) 
(per curiam order).

During his Travel Board hearing, the Veteran indicated he had 
recently undergone a VA mental status examination for his 
psychiatric disability, including to reassess its severity.  The 
report of this examination, however, has not been associated with 
the claims file for consideration.  So the Board is remanding his 
claim for a higher rating for his PTSD to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  But this does not 
preclude the Board from going ahead and deciding the remaining 
claims for service connection for left and right ear 
hearing loss.


FINDINGS OF FACT

1.  The Veteran has normal hearing acuity in his right ear, as 
defined by VA regulation, therefore, no current disability or 
possible relationship of this nonexistent disability with his 
military service.

2.  But according to the competent and credible medical and other 
evidence in the file, it is just as likely as not his left ear 
hearing loss is related to repeated exposure to excessively loud 
noise (acoustic trauma) during his military service, 
especially since this was the basis for granting service 
connection for his tinnitus (ringing in his ears).


CONCLUSIONS OF LAW

1.  The Veteran does not have a right ear hearing loss disability 
according to VA standards.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010).

2.  However, resolving all reasonable doubt in his favor, the 
Veteran's left ear hearing loss is due to injury incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant statutes, VA regulations, precedent cases, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim -such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, a March 2004 letter was sent prior to initially 
adjudicating the Veteran's claims in the July 2004 decision at 
issue in this appeal, the preferred sequence.  That letter 
informed him of the evidence required to substantiate his claims 
for service connection and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  He also 
was advised of the downstream disability rating and effective 
date elements of his claims in a more recent letter sent in May 
2008.  And his claims have been readjudicated in SSOCs since 
issued in July 2009 and February 2010.  So his claims have been 
reconsidered since providing all required VCAA notice to, in 
turn, rectify ("cure") the timing defect in the provision of 
this additional notice since it did not precede the initial 
adjudication of his claims.  See again Mayfield IV, Prickett, 
supra.

Moreover, the Veteran has not alleged any prejudicial error in 
the content or timing of the VCAA notice he received (or did not 
receive).  As explained in Sanders, he, not VA, has this burden 
of showing why a VCAA notice error in timing or content is unduly 
prejudicial, meaning outcome determinative.  Thus, absent this 
pleading or showing, the duty to notify has been satisfied in 
this case.  Consider also that the Board is granting, rather than 
denying, one of his claims.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records.  He also had a VA compensation examination in 
June 2004, including for opinions concerning whether he has a 
hearing loss disability according to prescribed VA standards and, 
if so, whether it is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The report of that 
examination, and the other evidence of record, contains the 
findings needed to make these necessary determinations.  
So another examination is not needed.  38 C.F.R. §§ 3.327, 4.2.

In written statements and during his hearing, the Veteran 
reported that he is receiving benefits from the Social Security 
Administration (SSA).  Neither he nor his representative has 
contended, however, that he is receiving these SSA disability 
benefits on account of one of the claimed disabilities at issue 
in this appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (indicating VA need only obtain relevant SSA records, 
which, under 38 U.S.C.A. § 5103A, are those that relate to the 
injury for which the appellant is seeking benefits and have a 
reasonable possibility of helping to substantiate the claim).  
Rather, the Veteran indicated his SSA benefits are due to his 
nonservice-connected back disability.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.



Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  Statutes, Regulations, and Cases Governing Claims for 
Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

Certain chronic diseases ( such as organic diseases of the 
nervous system including sensorineural hearing loss) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Evidence relating a current disorder to 
service must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

III.  Service Connection for Right Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).  But before service connection may be granted for 
hearing loss, it must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of these frequencies are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Reviewing the Veteran's STRs, audiometric results noted on the 
report of his December 1968 examination conducted prior to 
enlistment reveal pure tone thresholds, in decibels, at 500, 
1000, 2000, and 4000 Hertz of -5, -5, 5, and 5, respectively.  
During his later July 1971 separation examination, concluding his 
first period of service, his hearing was normal by whispered 
voice test.

On reenlistment in the Air Force in October 1971, the audiogram 
reflected pure tone thresholds, in decibels, at 500, 1000, 2000, 
and 4000 Hertz of 15, 5, 0, and 0, respectively.  When 
subsequently reexamined in February 1975 in anticipation of 
separating from service, concluding his second period of active 
duty, the pure tone thresholds, in decibels, at 500, 1000, 2000, 
3000, and 4000 Hertz were 20, 10, 15, 20, and 15, respectively.  
His second period of service ended in March 1975.

So there were no objective indications of hearing loss in this 
ear at any time during the Veteran's military service (either 
period of service), although he was just at the threshold limit 
of normal hearing (20-decibels or less, according to Hensley, in 
the 500 and 3,000 Hertz frequencies) when examined in 1975 in 
anticipation of concluding his second and final period of 
service.

The Court has explained that a Veteran need not satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385 while in 
service, including at time of discharge, but that he must 
presently to have a ratable disability.  See Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

The results of the Veteran's more recent June 2004 VA 
compensation examination, however, while now showing some 
evidence of hearing loss in this ear (a decibel loss greater than 
20), are nonetheless insufficient to also establish he has 
sufficient hearing loss in this ear to satisfy the threshold 
minimum requirements of § 3.385 to be considered an actual 
disability by VA standards.  More specifically, the audiogram 
revealed pure tone thresholds, in decibels, at 500, 1000, 2000, 
3000, and 4000 Hertz of 25, 35, 35, 25, and 25, respectively.  
And his speech recognition was 96 percent in this ear.  So he 
does not have a decibel loss of at least 40 in any of the 
required frequencies, or a decibel loss of 26 or more at 3 
different frequencies (rather, only 2), or speech recognition 
less than 94 percent (since his was 96).  See again 38 C.F.R. 
§ 3.385.



Consequently, the results of this more recent VA examination do 
not support the notion that the Veteran has current hearing loss 
disability - at least in his right ear, that is, an impairment 
in earning capacity as the result of the claimed disease or 
injury as set forth in 38 C.F.R. § 4.1.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); and Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). 

Proof of current disability is perhaps the most fundamental 
requirement of a claim for service connection because, as 
mentioned, without this minimum level of proof, there is no 
disability to causally relate to the Veteran's military service.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability existing on the date of 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection 
even though the disability resolves prior to VA's adjudication of 
the claim).  

This certainly is not the situation here since, by all accounts, 
although the Veteran has some hearing loss in this ear, it is 
insufficient hearing loss to meet the requirements of § 3.385 to 
be considered an actual disability by VA standards.  While he, 
even as a layman, is competent to proclaim having experienced 
difficulty hearing during and since his military service, the 
fact that diagnostic testing (an objective measure of his hearing 
acuity) has instead determined he does not have the requisite 
degree or level of hearing loss in this ear to be considered an 
actual disability according to the prescribed standards of the 
controlling VA regulation is more credible and therefore 
probative of this determinative issue.  38 C.F.R. § 3.159(a)(1) 
and (2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (recognizing lay evidence as potentially 
competent to support presence of disability during service, and 
since, even when not corroborated by contemporaneous evidence 
such as medical treatment records, but also indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence).

For these reasons and bases, the preponderance of the evidence is 
against this claim, so in turn the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

IV.  Service Connection for Left Ear Hearing Loss

Unlike his right ear, the Veteran has sufficient hearing loss in 
his left ear to be considered an actual disability by VA 
standards.  According to the results of his June 2004 VA 
examination, the audiogram revealed pure tone thresholds, 
in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 40, 30, 
30, 30, and 25, respectively.  And his speech recognition was 96 
percent in this ear.  So he has sufficient hearing loss in this 
ear to satisfy the threshold minimum requirements of § 3.385 to 
constitute a disability.

The question then becomes whether this current left ear hearing 
loss disability is attributable to the noise exposure he 
experienced in service - recognizing that service connection 
already has been granted for tinnitus (ringing in his ears) 
on the basis of that noise exposure in service.  So the noise 
exposure in service already has been conceded.  38 U.S.C.A. 
§ 1154(a).

The Veteran claims he has experienced difficulty hearing rather 
continuously since that noise exposure in service.  And to 
support this allegation, he submitted additional lay statements 
from his parents and spouse attesting to his hearing loss during 
the many years since his military service ended.  There is no 
inherent reason to doubt the competency or credibility of these 
lay assertions, so they are probative evidence in support of the 
claim insofar as establishing continual hearing loss 
since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Having said that, the Board realizes a VA audiologist in June 
2004 concluded the hearing loss in this ear was likely unrelated 
to the Veteran's military service, as his hearing was normal at 
time of discharge from service.  Significantly, however, this 
speech audiologist did not comment on the apparent decrease 
in hearing acuity noted during the Veteran's service, when 
comparing the results of his entrance and exit evaluations.  Nor 
did this examiner comment on either the Veteran's or the other 
lay statements regarding his progressively diminishing hearing 
acuity since service.  In Dalton v. Nicholson, 21 Vet. App. 23 
(2007), the Court determined an examination was inadequate where 
the examiner did not comment on the Veteran's report of in-
service injury and, instead, relied on the absence of evidence in 
the Veteran's service treatment records to provide a 
negative opinion).

Furthermore, to rebut this VA examiner's unfavorable opinion, the 
Veteran has submitted a supporting medical statement from a 
physician indicating the Veteran's hearing loss is indeed 
attributable to his military service.  The probative value of 
this statement admittedly is somewhat diminished because this 
doctor's submission does not list any accompanying credentials or 
contain any associated clinical records.  But these deficiencies 
in the opinion, while factors to be considered, are not 
altogether dispositive of the opinion's probative value.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Rather, 
the determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).  See, too, 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . . .").



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.

Here, for the reasons and bases mentioned, the Board has found 
the Veteran's lay testimony concerning the history of his hearing 
loss credible, as is the supporting lay testimony of his parents 
and spouse.  And the competing opinions for and against the claim 
regarding the etiology of the hearing loss in this ear, 
and specifically insofar as whether it is attributable to or 
dates back to his military service, means there is just as much 
evidence supporting the claim as there is against it.  In this 
circumstance the Veteran is given the benefit of the doubt 
and his claim granted.  38 C.F.R. § 3.102.  See, too, Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely 
accurate determination of etiology is not a condition precedent 
to granting service connection, nor is definite or obvious 
etiology).


ORDER

Service connection for right ear hearing loss is denied.  

However, service connection for left ear hearing loss is granted.  




REMAND

The Veteran maintains his PTSD is more severe than 50-percent 
disabling.  During his August 2010 Travel Board hearing, he 
indicated that he recently had undergone another VA compensation 
examination in March 2010 to reassess the severity of this 
disability.  The report of this most recent mental status 
evaluation, however, is not in the file.  Therefore, it must be 
obtained before deciding the appeal of this claim  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the file and must be considered).  

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.  Contact the Veteran and request that he 
update the list of the doctors and health 
care facilities that have treated him for his 
PTSD.  If he provides sufficient information, 
obtain the records of any additional 
treatment he identifies and associate this 
additional evidence with the file for 
consideration in this appeal.  If attempts to 
obtain records are unsuccessful, and it is 
determined after reasonable attempts that 
further attempts would be futile, 
then notify the Veteran of this in accordance 
with 38 C.F.R. § 3.159(c) and (e).

2.  Obtain the report of the Veteran's March 
2010 VA examination (which he says was to 
reassess the severity of his PTSD and was 
performed at the local VA Medical Center in 
Houston, Texas.)



3.  Then readjudicate the claim for a higher 
initial rating for the PTSD in light of any 
additional evidence.  If a higher rating is 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this 
remaining clam.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


